Felton, Chief Judge.
The trial court overruled the defendants’ general demurrer and four special demurrers and sustained one special demurrer to the petition on August 10, 1967, allowing the plaintiff 15 days in which to amend. The plaintiff filed an amendment to his petition on August 21, 1967, and the defendants filed a notice of appeal on September 1, 1967, from the judgment overruling their general and special demurrers, which notice of appeal specified that the plaintiff’s amendment and the renewed demurrers filed thereafter be omitted from the record. If the renewed demurrer has been ruled on, the judgment thereon is the final judgment in the case and there is no appeal thereform. If the renewed demurrer has not been ruled on, the case is still pending in the trial court. Since there is no appeal from a final judgment the appeal must be and is

Dismissed.


Hall and Eberhardt, JJ., concur.

Maxwell A. Hines, Burt & Burt, Donald D. Bentz, H. P. Burt, for appellant.
Greene, Buckley, DeBieux, Moore & Jones, Ferdinand Buckley, James A. Eichelberger, Charles A. Moye, Jr., for appellees.